Case: 16-60829      Document: 00514366986         Page: 1    Date Filed: 02/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 16-60829
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     February 28, 2018
                                                                         Lyle W. Cayce
DEDRICK GERMOND SMITH,                                                        Clerk


                                                 Petitioner-Appellant

v.

BONITA MOSLEY, Warden, Federal Correctional Institution Yazoo City,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:15-CV-109


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dedrick Germond Smith, federal prisoner # 18526-001, was convicted in
the Northern District of Alabama on one count of murdering, and aiding and
abetting the murder of, a DEA agent engaged in the performance of his official
duties. Smith appeals the district court’s dismissal of his 28 U.S.C. § 2241
petition challenging that conviction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60829    Document: 00514366986     Page: 2    Date Filed: 02/28/2018


                                 No. 16-60829

      We review the dismissal of Smith’s § 2241 petition de novo. See Pack v.
Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Smith has not shown that Eleventh
Circuit precedent foreclosed his claim under Rosemond v. United States, 134
S. Ct. 1240 (2014), at the time of his trial, direct appeal, or first 28 U.S.C.
§ 2255 motion. See Garland v. Roy, 615 F.3d 391, 397-98 (5th Cir. 2010);
United States v. Thomas, 987 F.2d 697, 702 (11th Cir. 1993); United States v.
Hamblin, 911 F.2d 551, 557-58 (11th Cir. 1990). Accordingly, he has not
demonstrated that the district court erred in determining that he could not
proceed under § 2241 because he did not meet the requirements of the savings
clause under § 2255(e). See Reyes-Requena v. United States, 243 F.3d 893, 901,
904 (5th Cir. 2001). Because Smith was convicted in the Northern District of
Alabama, the district court in the Southern District of Mississippi lacked
jurisdiction to consider his claim under § 2255. See Pack, 218 F.3d at 451-52.
      While Smith also argues that his claim should be considered in light of
Mathis v. United States, 136 S. Ct. 2243 (2016), Smith did not present any
argument citing Mathis until his notice of appeal.        We generally will not
consider claims that were not properly presented in the district court. See
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). In any event, Mathis does
not help Smith’s challenge to his conviction because Mathis concerned the use
of the categorical approach for a sentence enhancement and did not change the
law regarding the elements required to prove a defendant’s guilt or innocence
of a crime. See Mathis, 136 S. Ct. at 2247-48. Smith’s claim that his charges
under 18 U.S.C. § 1111 and 18 U.S.C. § 1114 were multiplicitous is not
considered because it is raised for the first time in his reply brief. See Yohey,
985 F.2d at 225.
      AFFIRMED.




                                       2